DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 12, 14 are objected to because claims fail to properly spell out the claimed acronyms JSON (JavaScript Object Notation) and YAML (Yet Another Markup Language or Ain't Markup Language). 
Further it is not clear of what Rego in claims 6 and 16 is referring to.  First, it is not clear if Rego is a trademark and thus, should be marked accordingly (i.e. RegO® Products).  Second, it is not clear if Rego refers to a high-level declarative language or rego refers to the (a) registration of a motor vehicle or (b) a fee paid (https://www.dictionary.com/browse/rego, https://en.wiktionary.org/wiki/rego).    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plattner et al. (US 2014/0157370) in view of Maker et al. (US 2018/0026984).

Regarding claim 1, Plattner teaches a system that implements an open policy agent bridge for entitlements determination, the system comprising: 
an electronic input that interfaces with a user over a communication network; a first memory component that stores and manages Open Digital Rights Language (ODRL) data; a second memory component that stores and manages policy data; and a policy engine comprising a computer processor and coupled to the electronic input, the first memory and the second memory; the computer processor is further configured to perform the steps of: 
receiving, via a communication network, an entitlement query input associated with an object from a requestor wherein the object relates to a security object ([0268], [0347], [0376]); 
responsive to the entitlement query input, extracting ODRL data corresponding to the object ([0302], [0304], [0311]); 
extracting policy data based on digital rights management (DRM) ([0266]) corresponding to the object ([0305]); 
generating, via the policy engine, an entitlement determination based on the ODRL data and the policy data ([0306]); 
generating an entitlements query result ([0265], [0288], [0313]-[0314], [0335]); and 
transmitting, via a communication network, the entitlements query result to a recipient ([0303], [0314]).

Plattner teaches that different users have different access rights, based on mapping between a user query and a data access policy [0287].  When user retrieves assets (object) an encryption key for the results is generated [0286].  Such encryption key is part of “security extensions” [0304].  Thus, it is reasonable to conclude that requested asset with security extensions and encryption keys is analogous to the “object relates to a security object”.
However, to merely obviate such reasoning, Maker discloses object relates to a security object in [0074], [0081], [0084].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Plattner to include a security object as disclosed by Maker.  Doing so would provide ability to securely create and share large volumes of content among trusted collaborators (Maker [0003]).

Regarding claim 11, Plattner teaches a method that implements an open policy agent bridge for entitlements determination, the method comprising the steps of: receiving, via a communication network, an entitlement query input associated with an object from a requestor wherein the object relates to a security object; responsive to the entitlement query input, extracting Open Digital Rights Language (ODRL) data corresponding to the object from a first memory component; extracting policy data based on digital rights management (DRM) corresponding to the object from a second memory component; generating, via a policy engine, an entitlement determination based on the ODRL data and the policy data; generating an entitlements query result; and transmitting, via a communication network, the entitlements query result to a recipient.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Plattner as modified teaches the system and the method, wherein the entitlement query input is in JSON format (Plattner [0417], Maker [0084]).

Regarding claims 3 and 13, Plattner as modified teaches the system and the method, wherein the ODRL data covers market data (Plattner [0005] “globalized market, supply chains”, [0012], [0064], [0414], F9).

Regarding claims 4 and 14, Plattner as modified teaches the system and the method wherein the ODRL data is in JSON or YAML format (Plattner [0417], Maker [0084]).

Regarding claims 5 and 15, Plattner as modified teaches the system and the method, wherein the policy data relates to market data (Plattner [0005] “globalized market, supply chains”, [0012], [0064], [0414], F9).

Regarding claims 7 and 17, Plattner as modified teaches the system and the method, wherein the entitlement determination comprises one or more duties associated with the object (Plattner [0252]-[0253], [0271], Table 6, Maker [0057], [0062], [0077]).

Regarding claims 8 and 18, Plattner as modified teaches the system and the method, wherein the entitlement determination relates to access control and permissions (Plattner [0306], [0317], Maker [0074], [0087]).

Regarding claims 9 and 19, Plattner as modified teaches the system and the method, wherein the entitlement determination identifies whether the object can be used or accessed in a specified manner (Plattner [0317], Maker [0058], [0087]).

Claims 6, 10, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plattner as modified and in further view of Curtis et al. (US 11,108,828).

Regarding claims 6 and 16, Plattner as modified does not explicitly teach, however Curtis discloses the system and the method, wherein the policy data is in Rego (C30L26-30).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Plattner as modified to include policy data is in Rego as disclosed by Curtis.  Doing so would provide common, general-purpose policy language (Curtis C30L26-30).

Regarding claims 10 and 20, Plattner as modified teaches the system and the method, wherein the entitlement determination is based at least in part on corporate structure (Plattner [0270], Maker [0056], [0091]) 
Plattner as modified does not explicitly teach, however Curtis discloses corporate structure (C26L59-62, C28L61-67) and hierarchy data (C8L26-44).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Plattner as modified to include hierarchy data as disclosed by Curtis.  Doing so would provide various types of data storage and structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                         August 29, 2022